Case 1:18-cv-01519-MN Document 127 Filed 02/26/20 Page 1 of 2 PageID #: 5974



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

FINJAN, INC., a Delaware Corporation,           )
                                                )
              Plaintiff,                        )
        v.                                      )
                                                )
RAPID7, INC., a Delaware Corporation and        )       C.A. No. 18-1519-MN
RAPID7 LLC, a Delaware Limited Liability        )
Company,                                        )
                                                )
              Defendants.                       )

                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE, that prior to 6:00 p.m., on February 26, 2020, the following

document was served on the following counsel of record at the addresses and in the manner

indicated:

         PLAINTIFF FINJAN, INC.’S FINAL ELECTION OF ASSERTED CLAIMS

                                         BY EMAIL
Richard L. Renck                              L. Norwood Jameson
DUANE MORRIS LLP                              Matthew C. Gaudet
222 Delaware Avenue, Suite 1600               David C. Dotson
Wilmington, DE 19801                          John R. Gibson
rlrenck@duanemorris.com                       DUANE MORRIS LLP
                                              1075 Peachtree Street NE, Suite 2000
Counsel for Defendants                        Atlanta, GA 30309
                                              wjameson@duanemorris.com
Rachael D. Lamkin                             mcgaudet@duanemorris.com
LAMKIN IP DEFENSE                             dcdotson@duanemorris.com
655 Montgomery St., 7th Floor                 jrgibson@duanemorris.com
San Francisco, CA 94111
rdl@LamkinIPDefense.com                             Jarred M. Gunther
                                                    DUANE MORRIS LLP
Jordana Garellek                                    30 South 17th Street
DUANE MORRIS LLP                                    Philadelphia, PA 19103-4196
1540 Broadway                                       jmgunther@duanemorris.com
New York, NY 10036-4086
jgarellek@duanemorris.com                           Co-Counsel for Defendants

Co-Counsel for Defendants
Case 1:18-cv-01519-MN Document 127 Filed 02/26/20 Page 2 of 2 PageID #: 5975



                                         POTTER ANDERSON & CORROON LLP

OF COUNSEL:
                                         By: /s/ Philip A. Rovner
Paul J. Andre                                Philip A. Rovner (#3215)
Lisa Kobialka                                Jonathan A. Choa (#5319)
KRAMER LEVIN NAFTALIS                        Hercules Plaza
  & FRANKEL LLP                              P.O. Box 951
990 Marsh Road                               Wilmington, DE 19899
Menlo Park, CA 94025                         (302) 984-6000
(650) 752-1700                               provner@potteranderson.com
                                             jchoa@potteranderson.com
Aaron M. Frankel
KRAMER LEVIN NAFTALIS                    Attorneys for Plaintiff
 & FRANKEL LLP                           Finjan, Inc.
1177 Avenue of the Americas
New York, NY 10036
(212) 715-9100

Dated: February 26, 2020
6590037




                                     2
